DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 16 August 2022.
Claims 10 – 11, 13 – 14, and 28 – 31 are pending.  Claims 1 – 9, 12, and 15 – 27 are cancelled by applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 August 2018, 24 September 2020, and 2 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“at least one additional sensor to said first sensor” – claim 10, l. 32
“at least one additional sensor to said first sensor” – claim 10, ll. 37 – 38

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 – 11, 13 – 14, and 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. 

Regarding claim 10, the limitations, “at least one additional sensor to said first sensor, and arranged to track the positions of the food products while they are on the infeed conveyor” in lines 31 – 32 and “at least one additional sensor to said second sensor, and arranged to track the positions of the trays while they are on the tray feeding conveyor” in lines 36 – 36, fail to comply with the written description requirement because the limitations, as part of an amendment filed 16 August 2022, are not disclosed in the original specification and constitute new matter.  The written description discloses:
The food product position detection means for detecting may comprise any type of sensor 115 that may arranged at a side of the infeed conveyor such that when a food product overlap a light beam emitted by the sensor 115 a signal is triggered indicating the exact position of the food product. Subsequent tracking may be utilized to know the exact position of the food product while it is on the infeed conveyor. [37]

The tray position detection means 116 may be similar to the means for detecting the position of the food products on the infeed conveyor 101, i.e. any type of sensor that initially senses the exact position of the empty trays and subsequently tracks the position of the empty trays. [38]


The written description does not disclose an additional sensor to the food product position detection means and does not disclose an additional sensor to the tray position detection means.  Moreover, the drawings only show one element 115 for the food product position detection means and only show one element 116 for the tray position detection means.  Thus, the inclusion of the at least one additional sensor to said first sensor and the at least one additional sensor to said second sensor is new matter.  Please note, since claims 11, 13 – 14, and 28 depend upon claim 10, claims 11, 13 – 14, and 28 are likewise rejected under 35 USC §112(a) for failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 – 11, 13 – 14, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 10, line 33, the limitation, “they”, is indefinite because the term “they” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “the” refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “while they are on the infeed conveyor”, to mean “while the trays are on the infeed conveyor”.  Please note, since claims 11, 13 – 14, and 28 depend upon claim 10, claims 11, 13 – 14, and 28 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 10, line 39, the limitation, “they”, is indefinite because the term “they” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “the” refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “while they are on the tray feeding conveyor”, to mean “while the trays are on the tray feeding conveyor”.  Please note, since claims 11 and 13 – 14 depend upon claim 10, claims 11 and 13 – 14 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: arrow][AltContent: textbox (A”)][AltContent: arrow][AltContent: textbox (B”)][AltContent: connector]Claims 10 – 11, 13 – 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karner (US 6,263,789 B1), in view of Weber (6,810,637 B2), in further view of Jones, Jr. (US 7,021,450 B2), hereinafter Jones, in further view of Williamson (US 2012/035212 A1).
Regarding claim 10, Karner discloses an apparatus (apparatus of fig. 1) for inserting food products into trays (The examiner interprets “for inserting food products into trays” as a recitation of the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Karner is directed towards inserting food or filling segments onto flat tortillas; however, in the same way food is inserted onto a flat tortilla, the invention of Karner is capable of inserting the food onto/into a flat tray, thus the invention of Karner meets the limitation), comprising: 
an infeed conveyor (114, fig. 1) configured to convey the food products (117, fig. 1) from an infeed position (A, annotated fig. 1) to a free end (B, annotated fig. 1) of the infeed conveyor; 
a food product position detection device (106, 108, 116, fig. 1) arranged to detect detected positions of the food products (117, fig. 1) on the infeed conveyor (Col. 5, ll. 10 – 13 describes sensing devices determines the position of filling material 117 or food products along filling conveyor 114. Col. 5, l. 48 – col. 6, l. 14 describes in detail the functions of filling sensors 106, 108 and encoder 116); 
a tray feeding conveyor (110, fig. 1) configured to convey the trays (112, fig. 1) to a tray filling position (C, annotated fig. 1) proximate the free end of the infeed conveyor and below the free end (as shown in annotated fig. 1), and where the tray filling position is a position where the food products are released from the free-end of the infeed conveyor and into the trays (as shown in annotated fig. 1); 
a tray position detection device (102, 104, 113, fig. 1) arranged to detect detected positions of the trays on the tray feeding conveyor (Col. 5, ll. 10 – 13 describes sensing devices determines the position of tortillas 112 or trays along tortilla conveyor 110. Col. 5, ll. 31 – 47 and col. 5, l. 64 – col. 6, l. 14 describes in detail the functions of tortilla sensors 102, 104 and encoder 113); 
a control unit (150, fig. 1) for utilizing the detected positions of the food products moving on the infeed conveyor and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the infeed conveyor when releasing the food products from a releasing end (D, annotated fig. 1) of the infeed conveyor and into the trays (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and Col. 6, ll. 51 – 64 describes master controller 150 receives output from sensors 102, 104, 106, 108 and encoders 113, 116 and uses the sensors' signals to drive the motor 115 (via the servo controller 124) as needed to place each filling piece 117 precisely on a respective tortilla 112. Col. 9, ll. 22 – 60 describes in detail the functions of master controller 150). 
wherein the controlling of the infeed conveyor comprises recording a speed of the infeed conveyor and a speed of the tray feeding conveyor to define a time position registration to calculate the position of the infeed conveyor to deposit the food products into the trays (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and the velocity of the conveyors 114, 110 wherein col. 11, ll. 1 – 67 describes the velocity or speed of filling conveyor 114 is adjusted according a position correction profile, equivalent to the claimed “a time position registration”, to bring into alignment filling segment 117 with an arriving tortilla such that the recorded velocity or speed of filling conveyor 114 is at the same or “1:1’ as the recorded velocity or speed of tortilla conveyor 110 when filling conveyor 114 deposits filling segment 117 on tortilla 112 on tortilla conveyor 110. Col. 4, ll. 5 – 18 describes tortilla conveyor as a continuous belt that progresses at a known rate and col. 4, ll. 19 – 33 describes filling conveyor 114 moving to deposit filling segment 117 onto tortilla 112 proceeding along tortilla conveyor 110).  
wherein the food product position detection device comprises i) a first sensor (106, 108, fig. 1) arranged at a side of the infeed conveyor that is parallel to the conveying direction of the infeed conveyor (Fig 1 shows sensors 106, 108 arranged on a top side of the filling conveyor 114 along a plane parallel to the conveying direction of the feeding conveyor 114), the first sensor emitting a beam of light to overlap with the food products, the sensor arranged to trigger a signal for indicating initial positions of food products (col. 5, ll. 49 – 52) and ii) at least one additional sensor (116, fig. 1) to said first sensor, and arranged to track the positions of the food products while the trays are on the infeed conveyor (Col. 6, ll. 9 – 12 describes an encoder 116 for conveyor 114 that utilizes the similar components and operational principles as encoder 113 for conveyor 110 wherein col. 5, ll. 44 – 47 describes the encoding information can be used to approximate the tortilla position on conveyor 110.  The examiner deems that since the encoder 116 for conveyor 114 that utilizes the similar components and operational principles as encoder 113 for conveyor 110, encoder information from encoder 116 can likewise approximate the food production position on conveyor 114); 
wherein the tray position detection device comprises i) a second sensor (102, 104, fig. 1) arranged at a side of the tray feeding conveyor that is parallel to the conveying direction of the tray feeding conveyor (Fig 1 shows sensors 102, 104 arranged on a top side of the tortilla conveyor 110 along a plane parallel to the conveying direction of the tortilla conveyor 110), the sensor emitting a beam of light to overlap with the trays, the second sensor arranged to trigger a signal for indicating initial positions of the trays (col. 5, ll. 33 – 36) and ii) at least one additional sensor (113, fig. 1) to said second sensor, and arranged to track the positions of the trays while the trays are on the tray feeding conveyor (Col. 5, l. 64 – col. 6, l. 9 describes an encoder 113 for conveyor 110 that determines the position or motion indicative to the position and /or speed of conveyor 110 wherein col. 5, ll. 44 – 47 describes the encoding information can be used to approximate the tortilla position on conveyor 110).

Karner does not explicitly disclose a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device detected by the tray position detection device relative to the infeed conveyor; and a control unit for controlling the moving device including utilizing the detected positions of the food products and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the free end when releasing the food products from a releasing end of the moving infeed conveyor and into the trays, wherein the controlling of the moving device comprises recording a speed of the infeed conveyor and a speed of the tray feeding conveyor to define a time position registration to calculate the position of the free end to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray.
Weber teaches a moving device (15, fig. 1) configured to adjust a position of the free end (B’, annotated fig. 3) of the infeed conveyor (22, 23, fig. 1) relative to the tray feeding conveyor (14, 32, fig. 1; fig. 1 shows an arrow indicating packaging film 32 on further processing unit 14 moving the left-hand direction beneath transfer unit 15 wherein fig. 3 shows product receiver 18 beneath transfer unit 15 inferring product receiver 18 is conveyed along further processing unit 14 on packaging film 32) such that the tray filling position (C’, fig. 3) is variable depending on the position of the moving device (as shown in annotated fig. 3) to deposit the food products (12, fig. 3) into the trays (18, fig. 3) according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray (Figs. 1 – 3 shows moving device 15 depositing product slices 12 into product receiver 18 according to the target criterion of the loading pattern of aligning four product slices 12 shingled on product receiver 18)  (One of ordinary skill in the art would recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control the functionality of transfer or moving device 15 of Weber as described in Weber to accurately deposit filling segment 117 or food products upon the tortilla 112, thus master controller 150 of Karner would control transfer or moving device 15 of Weber including utilizing the detected positions of filling segments 117 moving on filling conveyor 114 and the detected positions of tortilla 112 moving by tortilla conveyor 110 as operation parameters, as described in col. 6, ll. 51 – 64 of Karner, in dynamically adjusting the position of the free end C’ or conveyor 22 of Weber when releasing the four product slices 12 of Weber from a releasing end B’ of the infeed conveyor 22, 23 of Weber and onto tortilla 112 of Karner in the same way as shown in annotated fig. 3 of Weber.  Moreover, one of ordinary skill in the art would further recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control transfer or moving device 15 of Weber by recording the speed of filling conveyor 114 and the speed of tortilla conveyor 110 to define a time position registration to calculate the position of the free end C’ of conveyor 22 of Weber to deposit the four product slices 12 of Weber onto tortilla 112 as both filling conveyor 114 and tortilla conveyor 110 are moving in the same way as described in col. 11, ll. 1 – 67 of Karner.  Also, please note with the incorporation of the teachings of Weber with the invention of Karner, the tray filling position C’ of Weber would be variable relative to tortilla 117 of Karner because the tray filling position C’ of Weber depends on the position of transfer or moving device 15 of Weber and the movement of product receiver 18 conveyed along further processing unit 14 on packaging film 32 of Weber thus the tray filling position C’ of Weber would be variable relative to tortilla conveyor 110 of Karner and the movement of tortilla 112 conveyed along tortilla conveyor 110 in the same way as shown in annotated fig. 3, and the tray filling position C’ of Weber would be determined by master controller 150 of Karner based on the data of sensors 102, 104, 106, 108 and encoders 113, 116 of Karner). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, with a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray, as taught by Weber, with the motivation to ensure that the relative position of the individual food products is not changed by interactions between the support surface and the food products contacting the support surface (Col. 1, ll. 57 – 63).

The modified Karner does not explicitly disclose the moving device being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor, the infeed position is fixed while only the free end is adapted for extending back and forth relative to the conveying direction.
However, Jones teaches the moving device (3, 3’, 4, 5, 6, fig. 2A) being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor (1, fig. 2A), the infeed position (A”, annotated fig. 2A) is fixed while only the free end (B”, annotated fig. 2A) is adapted for extending back and forth relative to the conveying direction.
Because both the moving device of the modified Karner and the moving device of Jones for supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the moving device of the modified Karner, with the moving device of Jones to achieve the predictable result of supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  One having ordinary skill in the art would be motivated to substitute the moving device of the modified Karner, with the moving device of Jones because Weber does not fully describe the mechanics of the moving device wherein Jones describes the moving device in detail allowing one having ordinary skill in the art to construct the moving device.

The modified Karner does not explicitly disclose a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor.
However, Williamson teaches a conveying direction of the infeed conveyor (130, fig. 1) is essentially opposite to a conveying direction of the tray feeding conveyor (120, fig. 1) ([0029], II. 11 - 14 describes produce conveyor 130 conveys cherries in the opposite direction as box conveyor 120 conveys boxes 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by the modified Karner, with a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor, as taught by Williamson, to provide more flexibility in the design of the production layout of the infeed conveyor and the tray feeding conveyor in order to meet the specific needs of the operator.

Regarding claim 11, Karner, as modified by Weber, as further modified by Jones, as further modified by Williamson, discloses the invention as recited in claim 10.
The modified Karner does not explicitly disclose adjusting the position of the free end of the infeed conveyor comprises adjusting the length of the infeed conveyor by moving the free end in a back or forth direction parallel to a conveying direction of the infeed conveyor.
However, Weber teaches adjusting the position of the free end (C’, annotated fig. 3) of the infeed conveyor (22, 23, figs. 1) comprises adjusting the length of the infeed conveyor by moving the free end in a back or forth direction parallel to a conveying direction of the infeed conveyor (as shown in fig. 1 and annotated fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by the modified Karner, with adjusting the position of the free end of the infeed conveyor comprises adjusting the length of the infeed conveyor by moving the free end in a back or forth direction parallel to a conveying direction of the infeed conveyor, as taught by Weber, with the motivation to ensure that the relative position of the individual food products is not changed by interactions between the support surface and the food products contacting the support surface (col. 1, ll. 57 – 63).

Regarding claim 13, Karner, as modified by Weber, as further modified by Jones, as further modified by Williamson, discloses the invention as recited in claim 10.
Karner further discloses the food product position detection device (106, 108, 116, fig. 1) on the infeed conveyor (114, fig. 1) comprises a sensor (106, 108, 116, fig. 1) for detecting an initial position of the food products (117, fig. 1), where a subsequent detection comprises tracking the food products (Col. 5, l. 48 – col. 6, l. 14 describes filling sensors 106, 108 detects the position of filling segment 117 wherein encoder 116 detects the velocity of filling conveyor 114 to track filling segment 117 on filling conveyor 114).

Regarding claim 14, Karner, as modified by Weber, as further modified by Jones, as further modified by Williamson, discloses the invention as recited in claim 10.
Karner further discloses the tray position detection device (102, 104, 113, fig. 1) comprises a sensor (102, 104, 113, fig. 1) for detecting an initial position of the trays (112, fig. 1), where a subsequent detection comprises tracking the trays (Col. 5, ll. 31 – 47 describes tortilla sensors 102, 104 detects the position of tortilla 112 wherein col. 5, l. 64 – col. 6, l. 14 describes encoder 113 detects the velocity of tortilla conveyor 110 to track tortilla 112 on tortilla conveyor 110). 

Regarding claim 28, Karner, as modified by Weber, as further modified by Jones, as further modified by Williamson, discloses the invention as recited in claim 10.
The modified Karner further discloses where the food products (Karner – 117, fig. 1) in the trays (Karner – 112, fig. 1) fulfill at least one target criterion (Karner – col. 6, ll. 15 – 16 describes a first target criterion is to create filling segments 117 having a desired target size, and col. 10, ll. 15 – 17 describes a second target criterion is to accurately deposit filling segments 117 upon advancing tortillas 112), where the at least one target criterion is used as an additional operation parameter (Karner – in this case, the second target criterion described above) by the control unit (Karner – 150, fig. 1) in adjusting the position of the free end (Weber – C’, annotated fig. 3) (With the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control the functionality of transfer or moving device 15 of Weber as described in Weber to accurately deposit filling segment 117 or food products upon the tortilla 112, thus master controller 150 of Karner would control transfer or moving device 15 of Weber including utilizing the detected positions of filling segments 117 moving on filling conveyor 114 and the detected positions of tortilla 112 moving by tortilla conveyor 110 as operation parameters, as described in col. 6, ll. 51 – 64 of Karner, in dynamically adjusting the position of the free end C’ or conveyor 22 of Weber when releasing filling segments 117 of Karner from a releasing end B’ of the infeed conveyor 22, 23 of Weber and into tortilla 112 of Karner in the same way as shown in annotated fig. 3 of Weber).
 
Claims 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Karner (US 6,263,789 B1), in view of Weber (6,810,637 B2), in further view of Jones, Jr. (US 7,021,450 B2), hereinafter Jones, in further view of Williamson (US 2012/035212 A1), in further view of Bonnet (5,439,098).

Regarding claim 29, Karner discloses an apparatus (apparatus of fig. 1) for inserting food products into trays (The examiner interprets “for inserting food products into trays” as a recitation of the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Karner is directed towards inserting food or filling segments onto flat tortillas; however, in the same way food is inserted onto a flat tortilla, the invention of Karner is capable of inserting the food onto/into a flat tray, thus the invention of Karner meets the limitation), comprising: 
an infeed conveyor (114, fig. 1) configured to convey the food products (117, fig. 1) from an infeed position (A, annotated fig. 1) to a free end (B, annotated fig. 1) of the infeed conveyor; 
a food product position detection device (106, 108, 116, fig. 1) arranged to detect detected positions of the food products (117, fig. 1) on the infeed conveyor (Col. 5, ll. 10 – 13 describes sensing devices determines the position of filling material 117 or food products along filling conveyor 114. Col. 5, l. 48 – col. 6, l. 14 describes in detail the functions of filling sensors 106, 108 and encoder 116); 
a tray feeding conveyor (110, fig. 1) configured to convey the trays (112, fig. 1) to a tray filling position (C, annotated fig. 1) proximate the free end of the infeed conveyor and below the free end (as shown in annotated fig. 1), and where the tray filling position is a position where the food products are released from the free-end of the infeed conveyor and into the trays (as shown in annotated fig. 1); 
a tray position detection device (102, 104, 113, fig. 1) arranged to detect detected positions of the trays on the tray feeding conveyor (Col. 5, ll. 10 – 13 describes sensing devices determines the position of tortillas 112 or trays along tortilla conveyor 110. Col. 5, ll. 31 – 47 and col. 5, l. 64 – col. 6, l. 14 describes in detail the functions of tortilla sensors 102, 104 and encoder 113); 
a control unit (150, fig. 1) for utilizing the detected positions of the food products moving on the infeed conveyor and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the infeed conveyor when releasing the food products from a releasing end (D, annotated fig. 1) of the infeed conveyor and into the trays (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and Col. 6, ll. 51 – 64 describes master controller 150 receives output from sensors 102, 104, 106, 108 and encoders 113, 116 and uses the sensors' signals to drive the motor 115 (via the servo controller 124) as needed to place each filling piece 117 precisely on a respective tortilla 112. Col. 9, ll. 22 – 60 describes in detail the functions of master controller 150). 

Karner does not explicitly disclose a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device detected by the tray position detection device relative to the infeed conveyor; and a control unit for controlling the moving device including utilizing the detected positions of the food products and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the free end when releasing the food products from a releasing end of the moving infeed conveyor and into the trays, wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray.
Weber teaches a moving device (15, fig. 1) configured to adjust a position of the free end (B’, annotated fig. 3) of the infeed conveyor (22, 23, fig. 1) relative to the tray feeding conveyor (14, 32, fig. 1; fig. 1 shows an arrow indicating packaging film 32 on further processing unit 14 moving the left-hand direction beneath transfer unit 15 wherein fig. 3 shows product receiver 18 beneath transfer unit 15 inferring product receiver 18 is conveyed along further processing unit 14 on packaging film 32) such that the tray filling position (C’, fig. 3) is variable depending on the position of the moving device (as shown in annotated fig. 3) to deposit the food products (12, fig. 3) into the trays (18, fig. 3) according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray (figs. 1 – 3 shows moving device 15 depositing product slices 12 into product receiver 18 according to the target criterion of the loading pattern of aligning four product slices 12 shingled on product receiver 18)  (One of ordinary skill in the art would recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control the functionality of transfer or moving device 15 of Weber as described in Weber to accurately deposit filling segment 117 or food products upon the tortilla 112, thus master controller 150 of Karner would control transfer or moving device 15 of Weber including utilizing the detected positions of filling segments 117 moving on filling conveyor 114 and the detected positions of tortilla 112 moving by tortilla conveyor 110 as operation parameters, as described in col. 6, ll. 51 – 64 of Karner, in dynamically adjusting the position of the free end C’ or conveyor 22 of Weber when releasing the four product slices 12 of Weber from a releasing end B’ of the infeed conveyor 22, 23 of Weber and onto tortilla 112 of Karner in the same way as shown in annotated fig. 3 of Weber.  Moreover, one of ordinary skill in the art would further recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control transfer or moving device 15 of Weber by recording the speed of filling conveyor 114 and the speed of tortilla conveyor 110 to define a time position registration to calculate the position of the free end C’ of conveyor 22 of Weber to deposit the four product slices 12 of Weber onto tortilla 112 as both filling conveyor 114 and tortilla conveyor 110 are moving in the same way as described in col. 11, ll. 1 – 67 of Karner.  Also, please note with the incorporation of the teachings of Weber with the invention of Karner, the tray filling position C’ of Weber would be variable relative to tortilla 117 of Karner because the tray filling position C’ of Weber depends on the position of transfer or moving device 15 of Weber and the movement of product receiver 18 conveyed along further processing unit 14 on packaging film 32 of Weber thus the tray filling position C’ of Weber would be variable relative to tortilla conveyor 110 of Karner and the movement of tortilla 112 conveyed along tortilla conveyor 110 in the same way as shown in annotated fig. 3, and the tray filling position C’ of Weber would be determined by master controller 150 of Karner based on the data of sensors 102, 104, 106, 108 and encoders 113, 116 of Karner). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, with a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray, as taught by Weber, with the motivation to ensure that the relative position of the individual food products is not changed by interactions between the support surface and the food products contacting the support surface (col. 1, ll. 57 – 63).

The modified Karner does not explicitly disclose the moving device being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor, the infeed position is fixed while only the free end is adapted for extending back and forth relative to the conveying direction.
However, Jones teaches the moving device (3, 3’, 4, 5, 6, fig. 2A) being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor (1, fig. 2A), the infeed position (A”, annotated fig. 2A) is fixed while only the free end (B”, annotated fig. 2A) is adapted for extending back and forth relative to the conveying direction.
Because both the moving device of the modified Karner and the moving device of Jones for supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the moving device of the modified Karner with the moving device of Jones to achieve the predictable result of supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  One having ordinary skill in the art would be motivated to substitute the moving device of the modified Karner with the moving device of Jones because Weber does not fully describe the mechanics of the moving device wherein Jones describes the moving device in detail allowing one having ordinary skill in the art to construct the moving device.

The modified Karner does not explicitly disclose a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor.
However, Williamson teaches a conveying direction of the infeed conveyor (130, fig. 1) is essentially opposite to a conveying direction of the tray feeding conveyor (120, fig. 1) ([0029], II. 11 - 14 describes produce conveyor 130 conveys cherries in the opposite direction as box conveyor 120 conveys boxes 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by the modified Karner with a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor, as taught by Williamson, to provide more flexibility in the design of the production layout of the infeed conveyor and the tray feeding conveyor in order to meet the specific needs of the operator.

The modified Karner does not explicitly disclose a rotating disc arranged to receive trays containing food products from the tray filling position proximate the free end of the infeed conveyor and below the free end and rotatably convey received trays from a first angular position to a second angular position.
However, Bonnet teaches a rotating disc (20, fig. 1A; col. 4, ll. 13 – 14 “disk-shaped conveyor belt) arranged to receive trays containing food products from the tray filling position proximate the free end of the infeed conveyor and below the free end and rotatably convey received trays from a first angular position (the position at feed conveyor 40, fig. 1A) to a second angular position (the position at exit conveyor 50, fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by the modified Karner, with a rotating disc arranged to receive trays containing food products from the tray filling position proximate the free end of the infeed conveyor and below the free end and rotatably convey received trays from a first angular position to a second angular position, as taught by Bonnet, with the motivation to change the direction of the conveyor in order to better utilize the floor space of work area such that the apparatus is more compact.

Regarding claim 30, Karner discloses an apparatus (apparatus of fig. 1) for inserting food products into trays (The examiner interprets “for inserting food products into trays” as a recitation of the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Karner is directed towards inserting food or filling segments onto flat tortillas; however, in the same way food is inserted onto a flat tortilla, the invention of Karner is capable of inserting the food onto/into a flat tray, thus the invention of Karner meets the limitation), comprising: 
an infeed conveyor (114, fig. 1) configured to convey the food products (117, fig. 1) from an infeed position (A, annotated fig. 1) to a free end (B, annotated fig. 1) of the infeed conveyor; 
a food product position detection device (106, 108, 116, fig. 1) arranged to detect detected positions of the food products (117, fig. 1) on the infeed conveyor (Col. 5, ll. 10 – 13 describes sensing devices determines the position of filling material 117 or food products along filling conveyor 114. Col. 5, l. 48 – col. 6, l. 14 describes in detail the functions of filling sensors 106, 108 and encoder 116); 
a tray feeding conveyor (110, fig. 1) configured to convey the trays (112, fig. 1) to a tray filling position (C, annotated fig. 1) proximate the free end of the infeed conveyor and below the free end (as shown in annotated fig. 1), and where the tray filling position is a position where the food products are released from the free-end of the infeed conveyor and into the trays (as shown in annotated fig. 1); 
a tray position detection device (102, 104, 113, fig. 1) arranged to detect detected positions of the trays on the tray feeding conveyor (Col. 5, ll. 10 – 13 describes sensing devices determines the position of tortillas 112 or trays along tortilla conveyor 110. Col. 5, ll. 31 – 47 and col. 5, l. 64 – col. 6, l. 14 describes in detail the functions of tortilla sensors 102, 104 and encoder 113); 
a control unit (150, fig. 1) for utilizing the detected positions of the food products moving on the infeed conveyor and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the infeed conveyor when releasing the food products from a releasing end (D, annotated fig. 1) of the infeed conveyor and into the trays (Col. 5, ll. 10 – 13 describes sensors determine position of tortillas and filling material along their respective conveyors and Col. 6, ll. 51 – 64 describes master controller 150 receives output from sensors 102, 104, 106, 108 and encoders 113, 116 and uses the sensors' signals to drive the motor 115 (via the servo controller 124) as needed to place each filling piece 117 precisely on a respective tortilla 112. Col. 9, ll. 22 – 60 describes in detail the functions of master controller 150).   
wherein the food product position detection device comprises a first sensor (106, 108, 116, fig. 1) arranged at a side of the infeed conveyor that is parallel to the conveying direction of the infeed conveyor (Fig 1 shows sensors 106, 108 arranged on a top side of the filling conveyor 114 along a plane parallel to the conveying direction of the feeding conveyor 114), the first sensor emitting a beam of light to overlap with the food products, the first sensor arranged to trigger a signal for indicating initial positions of food products and to subsequently track the positions of the food products while the food products are on the infeed conveyor (Col. 5, ll. 49 – 53 describes the filling sensors 106, 108 are configured to direct a beam across the conveyor 114, which signals arrival of a filling segment when the beam is broken or otherwise altered.  Col. 6, ll. 9 – 12 describes an encoder 116 for conveyor 114 that utilizes the similar components and operational principles as encoder 113 for conveyor 110 wherein col. 5, ll. 44 – 47 describes the encoding information can be used to approximate the tortilla position on conveyor 110.  The examiner deems that since the encoder 116 for conveyor 114 that utilizes the similar components and operational principles as encoder 113 for conveyor 110, encoder information from encoder 116 can likewise approximate the food production position on conveyor 114).

Karner does not explicitly disclose a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device detected by the tray position detection device relative to the infeed conveyor; and a control unit for controlling the moving device including utilizing the detected positions of the food products and the detected positions of the trays moving by the tray feeding conveyor as operation parameters in dynamically adjusting the position of the free end when releasing the food products from a releasing end of the moving infeed conveyor and into the trays, wherein the controlling of the moving device comprises recording a speed of the infeed conveyor and a speed of the tray feeding conveyor to define a time position registration to calculate the position of the free end to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray.
Weber teaches a moving device (15, fig. 1) configured to adjust a position of the free end (B’, annotated fig. 3) of the infeed conveyor (22, 23, fig. 1) relative to the tray feeding conveyor (14, 32, fig. 1; fig. 1 shows an arrow indicating packaging film 32 on further processing unit 14 moving the left-hand direction beneath transfer unit 15 wherein fig. 3 shows product receiver 18 beneath transfer unit 15 inferring product receiver 18 is conveyed along further processing unit 14 on packaging film 32) such that the tray filling position (C’, fig. 3) is variable depending on the position of the moving device (as shown in annotated fig. 3) to deposit the food products (12, fig. 3) into the trays (18, fig. 3) according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray (figs. 1 – 3 shows moving device 15 depositing product slices 12 into product receiver 18 according to the target criterion of the loading pattern of aligning four product slices 12 shingled on product receiver 18)  (One of ordinary skill in the art would recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control the functionality of transfer or moving device 15 of Weber as described in Weber to accurately deposit filling segment 117 or food products upon the tortilla 112, thus master controller 150 of Karner would control transfer or moving device 15 of Weber including utilizing the detected positions of filling segments 117 moving on filling conveyor 114 and the detected positions of tortilla 112 moving by tortilla conveyor 110 as operation parameters, as described in col. 6, ll. 51 – 64 of Karner, in dynamically adjusting the position of the free end C’ or conveyor 22 of Weber when releasing the four product slices 12 of Weber from a releasing end B’ of the infeed conveyor 22, 23 of Weber and onto tortilla 112 of Karner in the same way as shown in annotated fig. 3 of Weber.  Moreover, one of ordinary skill in the art would further recognize that with the incorporation of the teachings of Weber with the invention of Karner, master controller 150 would control transfer or moving device 15 of Weber by recording the speed of filling conveyor 114 and the speed of tortilla conveyor 110 to define a time position registration to calculate the position of the free end C’ of conveyor 22 of Weber to deposit the four product slices 12 of Weber onto tortilla 112 as both filling conveyor 114 and tortilla conveyor 110 are moving in the same way as described in col. 11, ll. 1 – 67 of Karner.  Also, please note with the incorporation of the teachings of Weber with the invention of Karner, the tray filling position C’ of Weber would be variable relative to tortilla 117 of Karner because the tray filling position C’ of Weber depends on the position of transfer or moving device 15 of Weber and the movement of product receiver 18 conveyed along further processing unit 14 on packaging film 32 of Weber thus the tray filling position C’ of Weber would be variable relative to tortilla conveyor 110 of Karner and the movement of tortilla 112 conveyed along tortilla conveyor 110 in the same way as shown in annotated fig. 3, and the tray filling position C’ of Weber would be determined by master controller 150 of Karner based on the data of sensors 102, 104, 106, 108 and encoders 113, 116 of Karner). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Karner, with a moving device configured to adjust a position of the free end of the infeed conveyor relative to the tray feeding conveyor such that the tray filling position is variable depending on the position of the moving device to deposit the food products into the trays according to a target criterion; wherein the target criterion is a loading pattern into the trays of at least two food products into a single tray, as taught by Weber, with the motivation to ensure that the relative position of the individual food products is not changed by interactions between the support surface and the food products contacting the support surface (col. 1, ll. 57 – 63).

The modified Karner does not explicitly disclose the moving device being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor, the infeed position is fixed while only the free end is adapted for extending back and forth relative to the conveying direction.
However, Jones teaches the moving device (3, 3’, 4, 5, 6, fig. 2A) being arranged to extend back and forth in a direction parallel to a conveying direction of the infeed conveyor (1, fig. 2A), the infeed position (A”, annotated fig. 2A) is fixed while only the free end (B”, annotated fig. 2A) is adapted for extending back and forth relative to the conveying direction.
Because both the moving device of the modified Karner and the moving device of Jones for supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the moving device of Karner, as modified by Weber, with the moving device of Jones to achieve the predictable result of supplying food products via a drop conveyor wherein the free end is adapted for extending back and forth relative to the conveying direction.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  One having ordinary skill in the art would be motivated to substitute the moving device of Karner, as modified by Weber, with the moving device of Jones because Weber does not fully describe the mechanics of the moving device wherein Jones describes the moving device in detail allowing one having ordinary skill in the art to construct the moving device.

The modified Karner does not explicitly disclose a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor.
However, Williamson teaches a conveying direction of the infeed conveyor (130, fig. 1) is essentially opposite to a conveying direction of the tray feeding conveyor (120, fig. 1) ([0029], II. 11 - 14 describes produce conveyor 130 conveys cherries in the opposite direction as box conveyor 120 conveys boxes 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by the modified Karner, with a conveying direction of the infeed conveyor is essentially opposite to a conveying direction of the tray feeding conveyor, as taught by Williamson, to provide more flexibility in the design of the production layout of the infeed conveyor and the tray feeding conveyor in order to meet the specific needs of the operator.

The modified Karner does not explicitly disclose a rotating disc arranged to receive trays containing food products from the tray filling position proximate the free end of the infeed conveyor and below the free end and rotatably convey received trays from a first angular position to a second angular position.
However, Bonnet teaches a rotating disc (20, fig. 1A; col. 4, ll. 13 – 14 “disk-shaped conveyor belt) arranged to receive trays containing food products from the tray filling position proximate the free end of the infeed conveyor and below the free end and rotatably convey received trays from a first angular position (the position at feed conveyor 40, fig. 1A) to a second angular position (the position at exit conveyor 50, fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by the modified Karner, with a rotating disc arranged to receive trays containing food products from the tray filling position proximate the free end of the infeed conveyor and below the free end and rotatably convey received trays from a first angular position to a second angular position, as taught by Bonnet, with the motivation to change the direction of the conveyor in order to better utilize the floor space of work area such that the apparatus is more compact.

Regarding claim 31, Karner, as modified by Weber, as further modified by Jones, as further modified by Williamson, discloses the invention as recited in claim 30.
Karner discloses the tray position detection device (102, 104, 113, fig. 1) comprises a second sensor (102, 104, 113, fig. 1) arranged at a side of the tray feeding conveyor that is parallel to the conveying direction of the tray feeding conveyor; the second sensor emitting a beam of light to overlap with the trays (Fig 1 shows sensors 102, 104 arranged on a top side of the tortilla conveyor 110 along a plane parallel to the conveying direction of the tortilla conveyor 110), the second sensor arranged to trigger a signal for indicating initial positions of the trays and to subsequently track the positions of the trays while they are on the tray feeding conveyor (Col. 5, ll. 33 – 36 describes the tortilla sensors 102, 104 are configured to direct a beam onto or through the conveyor 110, which signals arrival of a tortilla when the normal beam is altered or broken for a substantial period of time.  Col. 5, l. 64 – col. 6, l. 9 describes an encoder 113 for conveyor 110 that determines the position or motion indicative to the position and /or speed of conveyor 110 wherein col. 5, ll. 44 – 47 describes the encoding information can be used to approximate the tortilla position on conveyor 110).

Response to Arguments
Applicant’s amendment and arguments, filed 27 May 2021, with respect to claims 10 – 11, 13 – 14, and 28 under 35 USC §103 have been considered and is not persuasive.  
Applicant argues:
The Office Action relies on Karner to disclose an apparatus for inserting food products into trays. The rejection interprets "for inserting food products into trays" as a recitation of the intended use and ignores the structural recitation of the trays used throughout the claims and defined in the specification. Karner neither teaches nor discloses a tray feeding conveyor configured to convey trays to a tray filling position and a tray position detection device. 

The rejection's construction here, though certainly broad, is unreasonably broad. As explained in In Re Suitco, 603 F.3d 1255 (Fed. Cir. 2013), the broadest-construction rubric does not give the PTO an unfettered license to interpret claims to embrace anything remotely related to the claimed invention. Rather, claims should always be read in light of the specification and teachings in the underlying patent. See Schriber-Schroth Co. v. Cleveland Trust Co., 311 U.S. 211, 217, 61 S.Ct. 235, 85 L.Ed. 132 (1940) ("The claims of a patent are always to be read or interpreted in light of its specifications."). 
 
The claim language of the present application clearly recites a structural difference between the claimed apparatus and the prior art as neither Karner nor any of the other cited prior art are directed toward an apparatus for inserting food products into trays. Moreover, Karner teaches a one-inch clearance between conveyors for transporting tortillas therebetween. (Karner, col. 4 11. 25-26). Absent the benefit of hindsight reasoning using the current application as a guide, one skilled in the art would not have been motivated to modify Karner to meet the limitations of the presently claimed apparatus

In response to applicant’s argument, please note (1) trays are not positively recited in the claim and are not part of the invention, (2) Karner discloses the invention is not constrained to conveying tortillas, and (3) descriptors such as “tray feeding”, “tray filling”, and “tray position” in the claim elements “a tray feeding conveyor”, “a tray filling position”, and “a tray position detection device” do not convey structure.  First, applicant’s invention works upon the food products and the empty trays to insert the food products into the trays thus the food products and the trays are not part of the invention. Second, while Karner shows an embodiment where food is placed on a tortilla, Karner discloses, “[w]hile the foregoing disclosure shows a number of illustrative embodiments of the invention, it will be apparent to those skilled in the art that various changes and modifications can be made herein without departing from the scope of the invention as defined by the appended claims. For instance, the invention may be applied in the context of manufacturing wraps, pastries, ethnic foods, and a variety of other foods whether tortilla-based or not” (col. 12, ll. 2 – 10), implying the conveyor Karner can be used to convey other structures than tortillas.  Thus, one having ordinary skill in the art would look to Karner to insert a food product on a structure (i.e., a tray). Lastly, while applicant’s invention does positively claim elements that use the term, “tray”, for example, “a tray feeding conveyor”, it should be noted that the structure of the claimed “a tray feeding conveyor” is a conveyor.  The limitation, “tray feeding”, does not provide any structure and is interpreted as the intended use of the conveyor wherein a recitation of the intended use of the conveyor must result in a structural difference between the claimed conveyor and the prior art conveyor in order to patentably distinguish the claimed conveyor from the prior art conveyor.  Otherwise, if the prior art conveyor is capable of performing the intended use, that is, feed trays, then it meets the claim.  This same line of reasoning can be applied to other claim elements such as “a tray filling position” and “a tray position detection device”.  Applicant has given no evidence of any structural differences between the claimed elements of “a tray feeding conveyor”, “a tray filling position”, and “a tray position detection device” and the prior art nor has applicant given any evidence that the prior art is not capable of performing the intended use of the claimed elements.  Instead, applicant only asserts “[t]he claim language of the present application clearly recites a structural difference between the claimed apparatus and the prior art.”  
Applicant further argues:
The Office Action relies on Karner to teach a light-emitting sensor and acknowledges that the light emitting sensor of Karner is not arranged at a side of the conveyor that is parallel to the conveying direction. The rejection asserts that it would have been obvious to a skilled artisan to rearrange the sensors and that that paras. [38]-[39] in the application does not disclose any criticality for this limitation. The Applicant respectfully disagrees. The claimed first and second sensors, and corresponding additional sensors may be observed in Fig. 1 as 115 and 116 as being arranged on the sides of the conveyors and parallel to the conveying directions. 

Karner teaches that each tortilla sensor is configured to direct a beam onto or through the conveyor which signals the arrival of a tortilla when the normal beam is altered or broken for a substantial period. (Karner, col. 5 11. 33-36). However, Karner does not teach a signal for indicating the initial positions of food products and trays. The sensor in Karner relies on an altered or broken light beam to signal the arrival of a tortilla and does not signal the initial positions of food products and trays, as required by claim 10. Moreover, Karner does not teach at least one additional sensor to the first sensor to track the positions of the trays while they are on the tray feeding conveyor.

	In response to applicant argument that Karner does not disclose the limitation, “a first sensor [a second sensor] arranged at a side of the infeed conveyor that is parallel to the conveying direction of the infeed conveyor”, please note in the instant Office action, after further consideration, the limitation is disclosed by Karner, thus arguments concerning the obviousness rejection of this limitation are moot.  However, it should be noted that applicant’s argument does not refute that the fact that the specification discloses no critically or unexpected result for having “a first sensor [a second sensor] arranged at a side of the infeed conveyor that is parallel to the conveying direction of the infeed conveyor”.  Simply showing a feature in the drawings at a specified location is not a critically or unexpected result.
In response to applicant argument that Karner does not disclose the limitations, “the first sensor arranged to trigger a signal for indicating initial positions of food products”, and “the second sensor arranged to trigger a signal for indicating initial positions of the trays”, Karner clearly discloses the limitations.  Karner discloses, “[e]ach tortilla sensor 102, 104 is configured to direct a beam onto or through the conveyor 110, which signals arrival of a tortilla when the normal beam is altered or broken for a substantial period of time” (col. 5, ll. 33 – 36) and “the filling sensors 106, 108 are configured to direct a beam across the conveyor 114, which signals arrival of a filling segment when the beam is broken or otherwise altered” (col. 5, ll. 50 – 53), wherein when the beam is broken at the sensor’s location by the food product or tortilla/tray, that location of the food product or the tortilla/tray on the conveyor is the initial position of the food product or the tortilla/tray on the conveyor.  This interpretation is reinforced in Karner which states, “[t]o create the desired portion of filling segment, the controller awaits sensor outputs indicating arrival of a tortilla at a first designated site on the tortilla conveyor. Then, the controller starts the extruder pump after a prescribed time. Then, responsive to output signals indicating arrival of filling material at a first designated site on the filling conveyor, the controller completes a filling segment” (col. 2, ll. 44 – 50), wherein the first designated sites of the tray and food product are the initial positions of the tray and food product on the filling conveyor and on the tortilla conveyor, respectively, wherein these first designated sites of the tray and food product are indicated when the beam is broken at the sensor’s location by the food product or tortilla/tray.  
In response to applicant argument that Karner does not disclose the limitation, “at least one additional sensor to the first sensor to track the positions of the trays while they are on the tray feeding conveyor”, Karner clearly discloses the limitation. Karner discloses encoders 113, 116 that use position encoding information to approximate the food product and the tortilla/tray position as discussed in the instant Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        20 October 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731